               Case 4:14-cv-04480-YGR Document 266 Filed 01/28/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                               IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                )
20   MATTHEW G. WHITAKER, Acting Attorney       )
     General of the United States, et al.,      )
21                                              ) NOTICE TO THE COURT
22         Defendants.                          ) OF RESTORATION
                                                ) OF APPROPRIATIONS
23                                              )
     __________________________________________)  Hon. Yvonne Gonzalez Rogers
24
25
26
27
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR                 1
     Notice to the Court
     of Restoration of Appropriations
               Case 4:14-cv-04480-YGR Document 266 Filed 01/28/19 Page 2 of 2




 1           On January 2, 2019, this Court granted in part Defendants’ motion for a stay of all
 2   proceedings in the above-captioned case commensurate with the duration of the lapse of
 3   appropriations for the Department of Justice. See ECF No. 262. The Court ordered Defendants
 4   to respond to the Order to Show Cause issued on January 2, 2019, and set a schedule for briefing
 5   and argument related thereto, but otherwise stayed proceedings in this matter. See id.
 6           As of January 25, 2019, after a 35-day lapse, funding was restored for the Department of
 7   Justice through February 15, 2019, and the Department has now resumed its usual civil litigation
 8   functions. Defendants request the opportunity to meet and confer with Plaintiff’s counsel for the
 9   purpose of submitting to the Court a proposed schedule for the previously-stayed deadlines, i.e.,
10   briefing and discovery deadlines other than the briefing and argument related to the January 2,
11   2019 Order to Show Cause, that takes into account the duration of the lapse in appropriations no
12   later than Friday, February 1.
13
14   Dated: January 28, 2019                             Respectfully submitted,
15
16
                                                         JOSEPH H. HUNT
17                                                       Assistant Attorney General
18
                                                         DAVID L. ANDERSON
19                                                       United States Attorney

20                                                       ANTHONY J. COPPOLINO
                                                         Deputy Branch Director
21
22                                                              /s/ Julia A. Heiman
                                                         JULIA A. HEIMAN, Bar No. 241415
23                                                       Senior Counsel
                                                         CHRISTOPHER HEALY
24
                                                         Trial Attorney
25                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
26                                                       P.O. Box 883
27                                                       Washington, D.C. 20044
                                                         julia.heiman@usdoj.gov
28                                                       Attorneys for Defendants
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR                                    2
     Notice to the Court
     of Restoration of Appropriations
